     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 1 of 28



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

SHARA FERRIS, individually,           )
and as mother and next of [sic]       )
friend to Olivia Ferris,              )
                                      )
                Plaintiffs [sic],1    )     CIVIL ACTION NO.
                                      )     18-10204-DPW
v.                                    )
                                      )
DONNA DARRELL and                     )
POUND HOUNDS Res-Q, and               )
ANIMAL CARE CENTERS OF                )
NEW YORK CITY,                        )
                                      )
                Defendants.           )

                        MEMORANDUM AND ORDER
                            July 31, 2020

     In this diversity case, a Massachusetts resident, Shara

Ferris, tenaciously seeks to pursue claims jointly against three

New York defendants only in this court, where I have concluded

that personal jurisdiction against at least one Defendant is

lacking.   Despite the passage of time to reconsider her adamant

position, she evidences no willingness to seek or accept either

transfer of the entire case, or severance of a party as to which

jurisdiction is lacking.    In the face of this unwillingness to

pursue the obvious alternative venue, I will, in the interests


1 The identification of multiple “Plaintiffs” in this caption is
copied verbatim directly from “Plaintiff’s 2nd Amended
Complaint” which I treat as the operative pleading before me.
See infra note 3. Since Shara Ferris is a single person who
appears in two separate capacities, I refer to her as the
singular “Plaintiff” in the body of this Memorandum and Order,
as the actual title used by Plaintiff to denominate her Second
Amended Complaint does.
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 2 of 28



of justice, transfer the case in its entirety, thereby avoiding

the statute of limitations issues that dismissal might create

for Ms. Ferris’s continued pursuit of this litigation through

new complaints after dismissal.

     Ms. Ferris proceeds individually and as next friend to her

daughter, Olivia.   The three New York defendants are Pound

Hounds Res-Q (“Pound Hounds”); the executive director of Pound

Hounds, Donna Darrell; and Animal Care Centers of New York City

(“ACCNYC”).   Ms. Ferris alleges that Pound Hounds and Ms.

Darrell violated the Massachusetts dog bite statute and acted

negligently in matching a dangerous dog with Ms. Ferris’s

family.    She additionally alleges that Pound Hounds breached its

foster agreement with respect to the dog and that Ms. Darrell

committed defamation by referring to Ms. Ferris as a “con

artist.”    As to ACCNYC, Ms. Ferris asserts claims of violation

of the Massachusetts dog bite statute, negligence, and breach of

contract.

     The parties have engaged in fragmented motion practice and

discovery.    Now pending before me is a collection of those

motions.    I will deal in this Memorandum directly with

foundational matters of jurisdiction and indirectly with the

substance of the claims.    Those matters are presented in various

of the motions, including: a motion to dismiss for lack of

personal jurisdiction or, in the alternative, transfer, by

                                   2
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 3 of 28



ACCNYC [Dkt. No. 22]; a second motion to amend the complaint by

Ms. Ferris, [Dkt. No. 25]; a motion to dismiss for lack of

personal jurisdiction by Pound Hounds and Ms. Darrell, [Dkt. No.

32]; a motion for partial summary judgment by Ms. Ferris, [Dkt.

No. 39]; and an opposition to Ms. Ferris’s partial summary

judgment motion, which contains a cross motion for summary

judgment by Pound Hounds and Ms. Darrell, [Dkt. No. 47].2

     For the reasons stated below, after allowing Ms. Ferris’s

motion to amend the complaint, I will grant ACCNYC’s motion to

dismiss or transfer to the extent of directing the Clerk to

transfer the entire case to the United States District Court for

the Southern District of New York for adjudication.        In the

interest of providing the New York transferee judge with a clean

slate on which to set out an appropriate scheduling order in

that Court, I will deny the remaining motions without prejudice

to reformulation before the presiding judge in the Southern

District who will be in a position to exercise personal

jurisdiction over all Defendants Ms. Ferris seems determined to

pursue in a single proceeding, albeit at the present time in the

wrong venue.




2 Also pending are a motion to compel production of documents
from ACCNYC by Ms. Ferris, [Dkt. No. 50]; a motion for a status
conference by Pound Hounds and Ms. Darrell, [Dkt. No. 59], and a
motion to compel the deposition of Plaintiff by Pound Hounds and
Ms. Darrel [Dkt. No. 71].
                                3
         Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 4 of 28



                                I. BACKGROUND

     As alleged in the proposed Second Amended Complaint3

[“SAC”], the pleadings show the following:

A.   The Parties

     Plaintiff Shara Ferris and Plaintiff’s daughter Olivia

Ferris are residents of Gloucester, Massachusetts. [SAC at ¶¶ 1

& 2].4

     Defendant Donna Darrell is the executive director of Pound

Hounds and resides within the state of New York, [id. at ¶ 3],

apparently in New York County and thus within the area

constituting the Southern District of New York.            28 U.S.C.

§ 112(b).5


3 As I have indicated, I will grant Plaintiff’s second motion to
amend her complaint [Dkt. No. 25]. For the purposes of deciding
the motions pending before me, I rely on Plaintiff’s Second
Amended Complaint, (“SAC”) [Dkt. No. 26-1]. In that connection,
in ruling on ACCYNYC’s motion to dismiss, I take the allegations
from the SAC, which was filed after Ms. Ferris had an
opportunity to conduct discovery to develop her allegations, as
the core of the prima facie record relied upon for determining
personal jurisdiction.
4 The characterization of Shara Ferris as “next of friend to” her

daughter in the caption to the SAC, which is used verbatim as
the caption for this Memorandum and Order, appears to have been
the result of a typographical error that eluded correction in
proof reading of the successive iterations of the complaint.
That error, however, is not evident in ¶ 2 of the successive
complaints.
5 In order to assure myself that the inattentiveness of

Plaintiff’s counsel to jurisdictional and other details has not
resulted in an improvident failure to challenge the asserted
principal place of business or residence in New York County of
the several Defendants during all relevant times, I have cross
checked third party internet sources, which, while not formally
the subject of judicial notice, appear reliable enough to
                                4
        Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 5 of 28



        Defendant Pound Hounds is an animal rescue and adoption

facility doing business in New York City, New York.           [Id. at

¶ 4].    In the absence of further particularization in the

pleadings, I take judicial notice that a New York City address

designates New York County, a location within the area

constituting the Southern District of New York.           See supra note

5.

        Defendant Animal Care Centers of New York City, ACCNYC, is

an animal rescue and adoption facility doing business in New

York City, New York [id. at ¶ 5] and thus within the area

constituting the Southern District of New York.           See supra note

5.6

B.      Factual Background

        1.   The Dog, Brock, is surrendered to ACCNYC

        In October 2015, the New York Police Department picked up

the dog, “Brock,” a stray pit bull mix, in Brooklyn, New York,

and surrendered him to ACCNYC. [SAC at ¶¶ 8-12].           After


provide assurance against inadvertent waiver or forfeiture of a
colorable objection by Plaintiff. Westlaw databases containing
public records of people and business entities, respectively,
confirm that Defendants maintain resident or business addresses,
as applicable, in New York County and have done so throughout
all times pertinent to this litigation. See generally WESTLAW
People Finder and WESTLAW Business Profile, accessed through
WESTLAW Public Records searches.
6 I note further that Plaintiff does not dispute ACCNYC’s

assertion that it is not authorized to do business outside of
the state of New York. See Affidavit of Jennifer Piibe, filed as
Exhibit C to ACCNYC’s Memorandum in support of its motion to
dismiss or transfer. [Dkt. No. 23-3 at ¶¶ 1, 7].
                                 5
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 6 of 28



conducting medical and behavioral assessments of Brock, ACCNYC

diagnosed Brock with “Kennel Cough,” and gave him a rating of

“average,” meaning he was “safe” as a family pet and “safe”

around children. [Id. at ¶¶ 13-17].

     Because of Brock’s medical condition, ACCNYC placed him on

its website’s euthanasia list. [Id. at ¶ 20]. At least two

unaffiliated Facebook groups, including one called “Must Love

Dogs,” took the information provided about Brock from ACCNYC’s

website and advertised him on their own Facebook pages as a dog

that needed to be saved from euthanasia. [Id. at ¶ 21].

     2.   Ms. Ferris applies to foster Brock

     Ms. Ferris saw the advertisement on the Facebook page of

“Must Love Dogs,” and she reached out to the administrators of

that group to express her interest in fostering one of the dogs

set to be euthanized.7   [Id. at ¶ 23]. The administrators then

forwarded information regarding Ms. Ferris to Pound Hounds and

Ms. Darrell. [Id. at ¶ 24].    In turn, Ms. Darrell notified

ACCNYC that she wanted to “pull” Brock from the euthanasia list

and legally adopt him.    ACCNYC then pulled Brock from the

euthanasia list. [Id. at ¶¶ 25-26].

     There is no apparent connection between “Must Love Dogs”



7 According to the Application Ms. Ferris ultimately submitted, a
dog named “Queen” was her first choice, and Brock was her second
choice. [Ferris Application for Dog Foster (the “Foster
Application”) at DARRELL_000130, filed as Exh. B to SAC].
                                6
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 7 of 28



and ACCNYC; however, I observe that the Facebook page for “Must

Love Dogs” includes step-by-step instructions explaining how to

save a dog.   These directions contain a link to ACCNYC’s “At-

Risk Animals” page (Step 1) and a notice that payment to ACCNYC

will be required (Step 7).8

     Thereafter, Ms. Darrell, on October 24, 2015, signed a New

Hope Adoption Agreement between Pound Hounds and ACCNYC.         [SAC

at ¶ 28; New Hope Adoption Agreement, the “Adoption Agreement,”

filed as Exh. A to SAC].    The Adoption Agreement contains a

choice of law provision stipulating that the “agreement shall be

governed by the laws of the State of New York.”        [Adoption

Agreement at Bullet Point 6].

     Once Pound Hounds signed Brock’s Adoption Agreement with

ACCNYC, Ms. Ferris filled out and e-signed a Foster Application

through Pound Hound’s website. [SAC at ¶ 30; Ferris Application

for Dog Foster, (the “Foster Application”) at DARRELL_000130,

filed as Exh. B to SAC]. She stated in the Foster Application

that she had three minor children under the age of eight9 and

another dog and cat living in her apartment.       [Foster Agreement

at DARRELL_000131, 000133].    She also stated that she had a yard



8 https://www.facebook.com/mldsavingnycdogs/ (last visited July
29, 2020).
9 The SAC alleges that there were “3 minor children under the age

of seven . . .” at ¶ 35; however, the application itself
actually indicates the children’s ages were 7, 6, and 4 years
old. [Foster Agreement at DARRELL_000130].
                                7
       Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 8 of 28



without a fence, that she had fostered more than 25 dogs, that

she had experience handling a pitbull or other large breed dog,

and that she would do “whatever it takes I do not give up” in

response to a question about what she would do if the new dog

did not get along with the dog she had.        [Id. at DARRELL_000132,

000134].    Pound Hounds did not conduct an in-person home visit

and evaluation, although that was its usual practice. [SAC at ¶

37].

       During the application process, Pound Hounds staff inquired

of Ms. Ferris about an allegation that she started a fraudulent

“Go-Fund-Me” page to raise money to pay veterinary bills for her

dog.   In response to the staff inquiry, Ms. Ferris provided

Pound Hounds with the relevant veterinary records and denied

involvement with the purported scam.        Pound Hounds thereafter

continued with the application process.        [Id. at ¶¶ 39-44].

       Ultimately, Pound Hounds emailed a series of documents to

Ms. Ferris, including an unexecuted foster agreement contract.

[Id. at ¶ 46].    The documentary record material before me does

not indicate whether the foster agreement contract had ever been

signed.10   [Id. at ¶ 47; see also Foster Contract, Exh. C to

Plaintiff’s Initial Disclosures, Dkt No. 23-2 at 42-43].


10I note, however, that some of the allegations in the SAC cite
to provisions of the seemingly unexecuted Foster Contract
between Ms. Ferris and Pound Hounds as though Pound Hounds was
bound by these terms. Although beyond the scope of the instant
motion(s), I note it is inconsistent to rely on some of the
                                8
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 9 of 28



     3.   Brock Attacks Olivia Ferris

     Pound Hounds and ACCNYC arranged to have an independent11

entity known as “Mayor’s Alliance” drive Brock from ACCNYC, in

New York City, to a pre-determined pick up location in

Arlington, Massachusetts. [Id. at ¶ 51].       Ms. Ferris

communicated directly with Mayor’s Alliance to coordinate the

details. [Mayor’s Alliance – Ferris Emails, Exh. E to

Plaintiff’s Initial Disclosures, Dkt No. 23-2 at 48-49].         ACCNYC

contends, and Plaintiff does not dispute, that it does not

transport dogs out of state itself; rather, if an adoption

application is approved for one of its animals, that animal

generally must be picked up from the shelter. [ACCNYC Memorandum

in support of motion to dismiss or transfer at 1, Dkt No. 23].

     On or about October 23, 2015, Ms. Ferris picked Brock up

at the pre-determined Arlington location to take him home to

Gloucester.   [Id. at ¶ 51-52].    After transporting Brock in a

crate and taking him on a short walk (on a leash), Ms. Ferris

brought Brock to her home and unhooked his leash from his


terms of an unexecuted agreement, while ignoring other, less
convenient provisions. In her opposition to the pending motions
to dismiss, Ms. Ferris merely maintains that she and Pound
Hounds “entered into an agreement for the foster care of a dog.”
Ferris Opposition to Motions to Dismiss at ¶ 8 [Dkt No. 24].
11 I note that Plaintiff does not dispute that Mayor’s Alliance

does not conduct transports on behalf of ACCNYC, as stated in
the deposition of Ms. Jessica Vaccaro, Corporate Representative
for ACCNYC. See Exh. C to ACCNYC’s Memorandum of Law in further
support of its Motion to Dismiss. [Dkt. No. 35-3 at Dep. Trans.
Pages 60-62].
                                 9
       Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 10 of 28



collar.    [Id. at ¶¶ 53-56].     Brock “got loose and immediately

attacked” Ms. Ferris’s then-four-year-old daughter, Olivia.

Brock “clamped onto” Olivia’s right arm for over a minute,

“creating a crush-type injury and leaving nine permanent scars

going from her upper arm and chest down to her lower arm and

wrist.”    [Id. at ¶¶ 56-57; see also Photos of Bite, Exh. A to

Plaintiff’s Initial Disclosures, Dkt No. 23-2 at 6-33].           Ms.

Ferris managed to get Brock away from Olivia and put him back in

the crate.    [Id. at ¶ 58].     She then called animal control.

[Id.].    Ms. Ferris took Olivia to the emergency room while

animal control quarantined Brock.         [Id. at ¶¶ 59-60].

       Ms. Ferris sent a notice of claim to Pound Hounds on or

about December 28, 2015. [Id. at ¶ 61].         This communication was

not met with any response.       [Id.].    In July 2017, Ms. Ferris

sent a settlement demand package to Pound Hounds.          [Id. at ¶

62].   Pound Hounds responded, but denied liability completely.

[Id.].    With respect to both communications, Pound Hounds

refused to forward Ms. Ferris’s letters to its insurer.           [Id. at

¶ 63].

       That same month, Ms. Darrell, as executive director of

Pound Hounds, sent a letter to Ms. Ferris’s counsel, stating

that Pound Hounds has been “advised by members of the public

that Ms. Ferris is a suspected scam artist in her community” and

she is “accused of starting fraudulent gofundme pages as well as

                                     10
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 11 of 28



‘flipping’ dogs for profit.”     [Id. at ¶ 64; see also July 17,

2017 Letter, filed as Exh. D to Plaintiff’s Initial Disclosures,

Dkt No. 23-2 at 45-46].

C.   Procedural Background

     On February 2, 2018, Ms. Ferris filed suit in this court

against Pound Hounds and Ms. Darrell.       In her original

complaint, Ms. Ferris raised claims for violation of the

Massachusetts dog bite statute (MASS. GEN. LAWS. c. 140, § 155) and

for negligence against Pound Hounds and Ms. Darrell, a claim of

breach of contract against Pound Hounds, and a claim of

defamation against Ms. Darrell.

     Over six months later, on July 24, 2018, Ms. Ferris

submitted an amended complaint, adding ACCNYC as a defendant.

The basic factual allegations and claims against Pound Hounds

and Ms. Darrell in this first amended complaint remained the

same as those in the original complaint.       As to the new

defendant, ACCNYC, Ms. Ferris asserted claims of violation of

Massachusetts dog bite statute, negligence, and breach of

contract.

     Pound Hounds and Ms. Darrell filed an answer on September

4, 2018, and raised two counterclaims, respectively for

contributory negligence and common law indemnity, against Ms.

Ferris.

     Ms. Ferris filed an answer to the counterclaims on

                                   11
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 12 of 28



September 19, 2018, together with a motion to dismiss them for

failure to state a claim.     I denied Ms. Ferris’s motion to

dismiss the counterclaims on October 2, 2018.

     Thereafter, ACCNYC filed its own motion to dismiss for lack

of jurisdiction or, in the alternative, for transfer of the case

to the United States District Court for the Southern District of

New York.

     Ms. Ferris responded with her motion to amend her complaint

again.   In her second amended complaint (“SAC”), Ms. Ferris does

not raise additional claims against Defendants, but

substantially supplements the factual allegations based on

information learned through the course of discovery.

     I held a status conference on March 13, 2019 to discuss the

outstanding motions.    In its wake, Pound Hounds and Ms. Darrell

filed a motion to dismiss the SAC one week later.        Ms. Ferris

has made no further effort to develop her complaint.

     In April 2019, Ms. Ferris began to pursue another avenue of

motion practice when she filed a motion for partial summary

judgment on Count I (violation of the Massachusetts dog bite

statute) against Pound Hounds and Ms. Darrell.

     Pound Hounds and Ms. Darrel, in their opposition to that

motion, incorporated a cross-motion for summary judgment as to

Count I of Ms. Ferris’s complaint, and as to their own

counterclaims.

                                   12
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 13 of 28




     Ms. Ferris and her counsel have at all points resisted

severance of the claims against the several defendants and have

offered no alternative, apart from continuing in this court, to

the Southern District of New York for the maintenance of this

litigation in its entirety in a single federal judicial

district.   The judicial district they demand – the District of

Massachusetts – as will appear, is not available to provide a

forum in a case such as this, in which Massachusetts

jurisdiction is properly contested by at least one Defendant.

Thus, the only alternative to dismissal is transfer of the case

to the Southern District of New York, where there is

jurisdiction over all parties, since Ms. Ferris is intent on

continuing to pursue the litigation jointly against all

Defendants.

                             II. ANALYSIS

     ACCNYC seeks to dismiss the complaint under Rule 12(b)(2)

of the Federal Rules of Civil Procedure, for lack of personal

jurisdiction or, in the alternative, for transfer of the case to

the United States District Court for the Southern District of

New York.

A.   Method for Deciding Motion to Dismiss for Lack of Personal
     Jurisdiction

     In order to adjudicate a case properly, a court must have,

in addition to subject matter jurisdiction, personal
                                   13
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 14 of 28



jurisdiction over the parties, “that is, the power to require

the parties to obey its decrees,” United States v. Swiss Am.

Bank, Ltd., 191 F.3d 30, 35 (1st Cir. 1999).        A plaintiff bears

the burden of demonstrating that the court has personal

jurisdiction over each of the defendants.       Daynard v. Ness,

Motley, Loadholt, Richardson & Poole, P.A., 290 F.3d 42, 50 (1st

Cir. 2002).

     When adjudicating a motion to dismiss for lack of personal

jurisdiction, a court “may choose from among several methods for

determining whether the plaintiff has met [its] burden.”

Daynard, 290 F.3d at 50-51 (citations omitted).        The First

Circuit has recognized three methods in particular for

adjudicating a motion to dismiss for lack of personal

jurisdiction, the “least taxing” and “most commonly employed” of

which is the prima facie standard.      Rodriguez v. Fullerton Tires

Corp., 115 F.3d 81, 83-84 (1st Cir. 1997).

     Under the prima facie standard, a court must “restrict its

inquiry to whether the plaintiff has proffered evidence which,

if credited, suffices to support a finding of personal

jurisdiction.”   Barrett v. Lombardi, 239 F.3d 23, 26 (1st Cir.

2001).12   The court need not “credit conclusory allegations or


12The other two methods recognized by the First Circuit are the
“preponderance-of-the-evidence standard” and the “likelihood”
standard. Boit v. Gar-Tec Products, Inc., 967 F. 2d 671 675-78
(1st Cir. 1992). If a court determines that “it is unfair to
force an out-of-state defendant to incur the expense and burden
                                14
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 15 of 28



draw farfetched inferences,” Ticketmaster-New York, Inc. v.

Alioto, 26 F.3d 201, 203 (1st Cir. 1994), but must credit

specific facts supported by competent evidence.        See Barrett,

239 F.3d at 26.   In addition, the court should consider all

uncontradicted facts advanced by the defendant.        Massachusetts

Sch. of Law at Andover, Inc. v. Am. Bar Assoc., 142 F.3d 26, 34

(1st Cir. 1998) (internal citation omitted).

     I find the prima facie standard sufficient here.         United

States v. Swiss Am. Bank, Ltd., 274 F.3d 610, 618 (1st Cir.,

2001).   ACCNYC apparently acquiesces to the prima facie standard

because it has not requested an evidentiary hearing, so there is

no reason for me to employ either of the more demanding methods

for determining personal jurisdiction.

     A motion to dismiss for lack of personal jurisdiction must

be “decided before trial unless the court orders a deferral

until trial.”   Fed. R. Civ. P. 12(i); see generally Boit v. Gar-

Tec Products, Inc., 967 F. 2d 671, 676 (1st Cir. 1992).         A

district court’s allowance of a motion to dismiss for lack of

personal jurisdiction pursuant to the prima facie standard

before trial is a permissible way to proceed.        Id.   If, however,

a district court applies the prima facie standard and denies the


of a trial on the merits in the local forum without first
requiring more of the plaintiff than a prima facie showing” of
jurisdiction (for example where the “proffered evidence is
conflicting and the record is rife with contradictions”), one of
the other two methods may be employed. Id. at 676.
                                15
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 16 of 28



motion to dismiss, it “is implicitly, if not explicitly,

ordering that hearing and determination of the motion to dismiss

be deferred until the trial.”     Id. (internal quotations

omitted).

B.   Right to a Jury Trial on the Issue of Personal Jurisdiction

     In Ms. Ferris’s opposition to ACCNYC’s motion to dismiss,

she urges that I not dismiss this current action because “[w]hen

relying upon the Long Arm Statute, the Plaintiff is entitled to

a jury.”13   Ms. Ferris additionally argues that “[w]hen personal

jurisdiction under the long-arm statute depends on establishing

elements of the tort claim, plaintiff may, and probably does,

have a right to a trial before a jury.”14


13 In support of her contention, Ms. Ferris cites to Workgroup
Tech. Corp. v. MGM Grand Hotel, 246 F. Supp. 2d 102 (D. Mass.
2003). Nowhere does Workgroup support the contention or even
separately mention the issue of the right to a jury trial for
personal jurisdiction issues. In Workgroup, Magistrate Judge
Collings applied the prima facie standard – and in doing so
considered “specific facts affirmatively alleged by the
plaintiff as true.” Id. at 108. He found that the defendant’s
conduct constituted transacting business in Massachusetts, thus
satisfying Massachusetts’ long-arm statute. Id. at 109.
Workgroup did not, however, deny the defendant’s motion to
dismiss because personal jurisdiction issues needed to be heard
before a jury.
14 Ms. Ferris additionally cites two opinions issued by Judge
Keeton over the years. N. Am. Video Corp. v. Leon, 480 F. Supp.
213, 216 (D. Mass. 1979) and Am. Home Assurance Co. v. Sport
Maska, Inc., 808 F. Supp. 67, 77 (D. Mass. 1992). Neither case
supports her contention regarding the necessity for a jury trial
before a motion to dismiss may be granted. In Leon, Judge
Keeton made explicit his view that the determination of personal
jurisdiction at trial occurs “after finding a prima facie
showing of jurisdiction” — therefore after the defendant’s
motion to dismiss has already been denied. 480 F. Supp. at 216.
                                16
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 17 of 28



     Ms. Ferris wholly misconstrues the law in this regard.            To

be sure, a motion to dismiss for lack of personal jurisdiction

should be decided before trial, unless a court decides to defer

the adjudication of the personal jurisdiction issue until trial

itself.   FED. R. CIV. P. 12(i).   The mere fact a court may deny a

motion to dismiss and leave the issue of personal jurisdiction

until trial, does not mean that the plaintiff has the right to

present the personal jurisdiction issues to a jury in some sort

of pre-trial proceeding.    Ms. Ferris’s argument that she is

entitled to a jury trial on the issue of personal jurisdiction

before the trial on the merits, where it may properly — and

would ordinarily in this procedural posture — be contested, is

misplaced.

C.   Whether This Court Has Personal Jurisdiction over ACCNYC

     There are two routes to establish personal jurisdiction:

the general jurisdiction avenue and the specific jurisdiction

avenue.   Foster-Miller, Inc. v. Babcock & Wilcox Can., 46 F.3d

138, 144 (1st Cir. 1995).     “General jurisdiction exists when the

litigation is not directly founded on the defendant’s forum-

based contacts, but the defendant has nevertheless engaged in

continuous and systematic activity, unrelated to the suit, in

the forum state.”   United Elec., Radio & Mach. Workers of Am. v.


In denying the defendant’s motion to dismiss in Sport Maska,
Judge Keeton applied the prima facie standard but did “not
decide any fact question.” 808 F. Supp. at 77.
                                17
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 18 of 28



163 Pleasant St. Corp., 960 F.2d 1080, 1088 (1st Cir. 1992)

(citation omitted).    It is uncontested that ACCNYC is a not-for-

profit corporation incorporated in New York where it has its

principal place of business and is exclusively licensed to

operate.   There is no basis to conclude its contacts with

Massachusetts are “so continuous and systematic as to render

[it] essentially at home in [Massachusetts].”        Consequently,

this court does not have general jurisdiction over ACCNYC.

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,

919 (2011).

     Turning to whether this court nevertheless has specific

jurisdiction, I find a similar lack of basis to support that

contention.   Recognizing I may assert specific jurisdiction over

ACCNYC if permissible under both the Massachusetts long-arm

statute and the Due Process Clause of the United States

Constitution, Carreras v. PMG Collins, LLC, 660 F.3d 549, 552

(1st Cir. 2011), I take up each branch of the inquiry in turn.

     1.    The Massachusetts Long-Arm Statute

     The Massachusetts long-arm statute in pertinent part allows

a court of the Commonwealth to

     exercise personal jurisdiction over a person, who acts
     directly or by an agent, as to a cause of action in
     law or equity arising from the person’s

     (a)   transacting any business in this commonwealth;
     (b)   contracting to supply services or things in this
           commonwealth;
     (c)   causing tortious injury by an act or omission in
                                   18
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 19 of 28



            this commonwealth;
     (d)    causing tortious injury in this commonwealth by
            an act or omission outside this commonwealth if
            he regularly does or solicits business, or
            engages in any other persistent course of
            conduct, or derives substantial revenue from
            goods used or consumed or services rendered, in
            this commonwealth;

MASS. GEN. LAWS c. 223A, § 3.

     As to subsections (a) and (b), ACCNYC did not itself

transact any business or make any contracts connected to

Massachusetts.   The only agreement involving ACCNYC was the

agreement it entered into for Pound Hounds to adopt Brock.

Pound Hounds and ACCNYC completed the adoption transaction in

New York and the agreement is explicitly governed by the laws of

New York.

     Regarding subsections (c) and (d), Ms. Ferris fails to make

any allegations related to causation by ACCNYC.        Assuming,

arguendo, as to subsection (c), that a tort occurred in

Massachusetts, she has not provided factual assertions regarding

causation by ACCNYC beyond the contention that Brock was the dog

that bit her daughter, and that he was once under ACCNYC’s

custody and control before Pound Hounds adopted him.         As to

subsection (d), specifically, I further note that nowhere in the

record is there a suggestion that ACCNYC regularly “engages in

[any] persistent course of conduct” in Massachusetts.         The

absence of support for such a contention is the principal basis

for my finding that I lack general jurisdiction over ACCNYC.
                                   19
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 20 of 28



Ms. Ferris makes no attempt to allege facts establishing any

conduct by ACCNYC in Massachusetts, let alone conduct that

caused a tort.   See generally LaForest v. Ameriquest Mortg. Co.,

383 F. Supp. 2d 278, 285 (D. Mass. 2005) (no jurisdiction under

section 3(c) of Massachusetts’ long arm statute where defendant

is an out of state defendant who does not visit or solicit

business in Massachusetts); Roberts v. Legendary Marine Sales,

857 N.E.2d 1089, 1092 (Mass. 2006) (no jurisdiction under

section 3(d) of long arm statute in “absence of any specific

showing that the [defendants] web site did anything beyond

providing information,” and there was no “persistent course of

conduct” by the defendant in Massachusetts).        Ms. Ferris has

failed to show how subsections (c) and (d) of the long-arm

statute apply to ACCNYC.

     As a result, the only conceivable way for jurisdiction over

ACCNYC to be proper under the Massachusetts long-arm statute is

if, as alleged by Ms. Ferris, Pound Hounds was ACCNYC’s agent

and Pound Hounds itself is subject to the Massachusetts long

arm-statute. See MASS. GEN. LAWS c. 223A § 3(a).      For this part of

the analysis I will assume, arguendo,15 that Pound Hounds is

subject to the Massachusetts long-arm statute in order to



15As observed, supra, Pound Hounds and Ms. Darrell also have
filed a motion to dismiss for lack of jurisdiction, [Dkt. No.
32], but I do not resolve that motion on the merits for present
purposes.
                                20
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 21 of 28



address whether Pound Hounds was ACCNYC’s agent and therefore

its contacts can be imputed to ACCNYC.

     Under New York law,16 to create an agency relationship, “the

agent must consent to act subject to the principal’s direction

and control, and the principal must consent to exercising

control over the agent.”     Old Republic Ins. Co., v. Hansa World

Cargo Service, Inc., 51 F. Supp. 2d 457, 471 (S.D.N.Y. 1999).

Control is the key element.     Abbate v. Abbate, 82 A.D.2d 368,

382 (N.Y. App. Div. 1981).     Control cannot be shown “upon

conclusory allegations that the defendant controls the

corporation.” Karabu Corp. v. Gitner, 16 F. Supp. 2d 319, 324

(S.D.N.Y. 1998) (citations omitted).      Rather, the “plaintiff’s

allegations must sufficiently detail the defendant’s conduct” to

support a prima facie showing establishing control.         Id.

     However, direct manifestations from the principal to the

agent are not required to form an agency relationship.            Old

Republic, 51 F. Supp. 2d at 472.      Even where there is no actual

authority, an agent may bind the principal where “the words or


16New York law is appropriate to govern the question of whether
Pound Hounds was an agent of ACCNYC. See Lambert v. Kysar, 983
F.2d 1110, 1118 (1st Cir. 1993) (Massachusetts “courts routinely
enforce choice-of-law provisions unless the law chosen violates
established public policy or bears no reasonable relationship to
the contractual transaction between the parties.”). Both Pound
Hounds and ACCNYC are based in New York. The only written
agreement between Pound Hounds and ACCNYC before me is the
Adoption Agreement which is “governed by the laws of the State
of New York.” [Adoption Agreement, filed as Exh. A to SAC, at
Bullet Point 6].
                                21
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 22 of 28



conduct of the principal, communicated to a third party, . . .

give rise to the appearance and belief that the agent possesses

authority . . . ”     Id. at 475 (citation and internal quotation

marks omitted).     Under such circumstances, it is essential to

show that “the third person, accepting the appearance of

authority as true, has relied upon it” to reach the principal

liable based on conduct by the apparent agent.        Greene v.

Hellman, 51 N.Y.2d 197, 204 (N.Y. 1980).

     Ms. Ferris has not alleged any facts in support of an

actual or apparent agency relationship between Pound Hounds and

ACCNYC.   With respect to actual authority, Ms. Ferris has made

no allegation that ACCNYC exercised control over Pound Hounds or

that both parties consented to it.      In her SAC, Ms. Ferris fails

to allege a single fact relating to any formal relationship or

interaction between ACCNYC and Pound Hounds beyond Brock’s

Adoption Agreement.17    Additionally, the mere fact that Pound



17I note, in this connection, ACCNYC’s uncontradicted affidavit
supporting the conclusion that Pound Hounds was not acting as
ACCNYC’s agent. See Affidavit of Jennifer Piibe, filed as
Exhibit C to ACCNYC’s Memorandum in support of its motion to
dismiss or transfer, [Dkt. No. 23-3 at ¶ 4]. (“There is no
financial support for the animal from ACCNYC after it is adopted
by the entity. There is no control over who the dog is brought
to for treatment and care. There is no control over who the
foster agency places the dog with after it is adopted. In fact,
as a part of the program, if the adopting entity subsequently
places the animal with a family as part of a foster arrangement
made by the adopting entity, that entities’ [sic] foster family
is not able to contact ACCNYC with regard to the animal. Such
communication must be made through the adopting entity.”).
                                22
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 23 of 28



Hounds was listed on ACCNYC’s website as a “New Hope Partner”

does not justify a conclusion that Pound Hounds was an agent of

ACCNYC.   Ms. Ferris only alleges that the partnership “allows

[Pound Hounds] to pull dogs owned and/or in the possession of

[ACCNYC] for foster placement,” but makes no claim that ACCNYC

exercised control over Pound Hounds.18

     In addition to the lack of showing of an actual agency

relationship on the facts alleged, it is clear that ACCNYC did

not hold Pound Hounds out as its apparent agent in such a way

that would induce reasonable reliance by Ms. Ferris (or any

potential adopter).    In fact, as conceded in Ms. Ferris’s first

motion to amend her complaint, Ms. Ferris did not know about

ACCNYC until after she initiated the current lawsuit.

Necessarily, Ms. Ferris could not have believed that Pound

Hounds was acting as ACCNYC’s agent.

     Because the SAC does not allege sufficient facts to support

the contention that Pound Hounds was ACCNYC’s agent, I do not

need to assess whether Pound Hounds is bound by the long-arm

statute for the purposes of ACCNYC’s motion to dismiss.



18Additionally, I reject the argument that this made Pound
Hounds and ACCNYC partners in some broader legal sense. Ms.
Ferris has not alleged that Pound Hounds and ACCNYC shared
profits, losses, or management or that there were other relevant
indicia of a partnership between the two organizations. See
Brodsky v. Stadlen, 526 N.Y.S.2d 478, 479 (N.Y. App. Div. 1988)
(stating the factors to be considered in determining
partnership).
                                23
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 24 of 28



     2.      The Due Process Clause

     Given my conclusion that this court does not have personal

jurisdiction over ACCNYC pursuant to the Massachusetts long-arm

statute, I need not proceed to determine whether exercising

personal jurisdiction over ACCNYC would comport with due

process.19

D.   Transfer of the Entire Case is Appropriate

     Having found that this court lacks personal jurisdiction

over ACCNYC, the only remaining issue is whether I can or should

transfer, rather than dismiss, the case.       Even though this court

does not have jurisdiction to hear and adjudicate the claims

against ACCNYC, I may still order the case to be transferred, if


19As courts applying Massachusetts personal jurisdiction
analysis have developed the proper protocol, they have directed
that “[b]ecause the long-arm statute imposes specific
constraints on the exercise of personal jurisdiction that are
not coextensive with the parameters of due process, and in order
to avoid unnecessary consideration of constitutional questions,
a determination under the long-arm statute is to precede
consideration of the constitutional question.” SCVNGR, Inc. v.
Punchh, Inc., 85 N.E.3d 50, 52 (Mass. 2017) (remanding to
Superior Court to conduct the long-arm statutory analysis). I
have observed that “[h]istorically, both the First Circuit and
the Supreme Judicial Court have interpreted the Commonwealth’s
long-arm statute as coextensive with the outer limits of the
Constitution. However, recently, both courts have moved away
from this interpretation. . .” TargetSmart Holdings, LLC v. GHP
Advisors, LLC, 366 F.Supp.3d 195, 207 (D. Mass. 2019) (emphasis
added) (internal quotations and citations omitted); see also,
SCVNGR, Inc., 85 N.E.3d at 55-56 (“In contrast to the long-arm
statutes of some States, the Massachusetts statute does not
purport to extend jurisdiction as far as due process would
allow.” . . . “The requirements of G.L. c. 223A, § 3, may not be
circumvented by restricting the jurisdictional inquiry to due
process considerations.”).
                                24
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 25 of 28



it could properly have been brought in the putative transferee

court, the United States District Court for the Southern

District of New York.

     Where there is no jurisdiction, if it is in the “interest

of justice”, a court may transfer the case “to any other such

court in which the action . . . could have been brought at the

time it was filed or noticed.”     28 U.S.C § 1631.20     I have

observed that “[t]he First Circuit has interpreted this

provision to establish a presumption in favor of transfer —

rather than dismissal — when the forum court lacks personal

jurisdiction over one of the defendants.”       TargetSmart Holdings,

LLC v. GHP Advisors, LLC, 366 F. Supp. 3d 195, 214 (D. Mass.

2019) (citations omitted).     The presumption, however, can be

rebutted if a transfer is not “in the interest of justice.”

Britell v. United States, 318 F.3d 70, 74 (1st Cir. 2003).

     As to subject matter jurisdiction, the United States

District Court for the Southern District of New York has


20I note that ACCNYC, as an alternative to dismissal, sought
transfer of this case under 28 U.S.C. § 1404(a). Section 1404(a)
permits a federal court “[f]or the convenience of parties and
witnesses, in the interest of justice” to transfer a civil
action “to any other district or division where it might have
been brought.” 28 U.S.C. § 1404(a). I interpret 28 U.S.C. §
1404(a) to allow transfer of a case only if the District of
Massachusetts has jurisdiction over the case in the first
instance. TargetSmart 366 F. Supp. 3d at 217. Because I
conclude this court lacks personal jurisdiction over ACCNYC,
transfer under § 1404(a) is not available. As a result, I look
to 28 U.S.C § 1631.

                                   25
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 26 of 28



diversity jurisdiction over all the claims.       Additionally, given

that Ms. Darrell is a resident of New York County, and both

ACCNYC and Pound Hounds have their principal places of business

in New York County, the Southern District of New York also has

personal jurisdiction (by way of general jurisdiction) over all

defendants in this suit.    See Goodyear, 564 U.S. at 919.

     Based on the record before me, there is no indication that

dismissal would be in the interests of justice.        To the

contrary, although Ms. Ferris and her attorneys appear oblivious

to the danger their adamant and unshaken position that only the

District of Massachusetts should be the venue for the action,

dismissal would raise the potential for a dispositive statute of

limitations defense against new complaints.       In any event,

irrespective of whether Plaintiff’s strategy is in her own long

term interests, a transfer to the Southern District of New York

would serve the interests of justice by allowing the claims to

move forward through a single proceeding in a venue with proper

jurisdiction over all defendants.       Moreover, in light of the

substantial, if incomplete, fact discovery that has been

undertaken to date, even assuming a statute of limitations

defense would not be successful, dismissal at this stage

(thereby forcing the parties to start ab initio as to the

dismissed party), would not advance my obligation and the

obligation of the federal courts generally to ensure a “just,

                                   26
        Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 27 of 28



speedy, and inexpensive determination” of the action. FED. R. CIV.

P. 1.

        Finding nothing on the record to rebut the presumption in

favor of transfer,21 and because I find that the Southern

District of New York has both subject matter and personal

jurisdiction over the pending matter and all Defendants, I will

transfer, rather than dismiss, the case to the Southern District

of New York pursuant to my authority under 28 U.S.C.

§ 1631.

                              III. CONCLUSION

        As a threshold matter, I GRANT Plaintiff’s motion to amend

her complaint again [Dkt No. 25] and decide the remaining

motions in light of the uncontested facts found in the record to

date.    I conclude, on a prima facie basis, that this Court does

not have personal jurisdiction over ACCNYC.          In the interest of

justice, under 28 U.S.C. § 1631 I GRANT ACCNYC’s motion [Dkt.

No. 22] to dismiss or transfer to the extent of directing the

Clerk to transfer the entire case to the United States District

Court for the Southern District of New York for adjudication.

        The motion [Dkt. No. 32] of Pound Hounds and Ms. Darrell to

dismiss for lack of personal jurisdiction is rendered MOOT,


21I note that one welcome consequence of the adaption of the
courts to the challenges of the current pandemic is an increased
willingness and competence in conducting virtual hearings.
Thus, the difficulties attendant upon inconvenient pre-trial
travel outside of Massachusetts can be minimized.
                                27
     Case 1:18-cv-10204-DPW Document 75 Filed 07/31/20 Page 28 of 28



based on my decision to transfer the case.       I similarly find to

be MOOT in this Court, given the transfer, the cross-motions for

partial summary judgment on Count 1 of the second amended

complaint [Dkt Nos. 39 and 47].      Structuring further dispositive

motion practice should be left to the transferee judge.

     In light of the transfer, I also treat as MOOT and decline

to address the other pending motions related to discovery and

case-scheduling status [Dkt Nos. 37, 50, 59, and 71] which, to

the degree they are to be reasserted, should be addressed by the

United States District Court for the Southern District of New

York which is — unlike this court — authorized to exercise

jurisdiction over all parties in this litigation.




                                 /s/ Douglas P. Woodlock
                                 DOUGLAS P. WOODLOCK
                                 UNITED STATES DISTRICT JUDGE




                                   28
